DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 03/10/2022 for application number 16745154. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-8 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., [US Pub. No.: 2014/0225998 A1] in view of Jiang et al., [US Pub. No.: 2014/0313386 A1].
Re. Claim 1, Dai et al., [US Pub. No.: 2014/0225998 A1] discloses:
A method of imaging tissue of a subject using an electronic rolling shutter imager [The endoscope probe includes a CMOS pixel array 502 that is to use an electrical rolling shutter to acquire images |0041], the method comprising: sequentially resetting rows of pixels of the rolling shutter imager from a first row to a last row [Rows are reset one by one sequentially to a last row |Fig. 10]; 
sequentially reading charge accumulated at the rows of pixels from the first row to the last row [Rows are readout one by one sequentially |Fig. 10], wherein the first row is read after resetting the last row [after a previous is read after resetting the last row | Fig. 10]; 
illuminating the tissue of the subject with illumination light for an illumination period that lasts longer than a vertical blanking period [light source 1322 for illuminating an subject…  the duration of light may be controlled by the light duration control unit 1363 exerting control over an on/off control 1355 of the light source 1322… the duration of the vertical blanking period may be changed (e.g., increased or decreased). |Fig.13, 0084, 0086 ], wherein the vertical blanking period is the period from the resetting of the last row to the reading of the first row [vertical blanking period from reset of the last row to the reading of the first row | Fig. 11, el 1136]; 
and generating an image frame from the readings of charge accumulated at the rows of pixels [accumulates charge and the time when the last row of pixels photo-generates and accumulates charge within the same image frame such that the first and last rows of pixels may image the object in motion when it is located at different positions.|0045], 
Dai does not distinctly disclose:
wherein at least one reading of charge accumulated at a row of pixels is removed or replaced to generate the image frame.
However, in the same field endeavor Jiang discloses:
wherein at least one reading of charge accumulated at a row of pixels is removed or replaced to generate the image frame [readout row is removed from image frame generation |0034].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dai with Jiang to provide a blooming protection to a CMOS imager having a pixel array of a plurality of pixels arranged in rows and columns, where the CMOS imager is operable to capture high dynamic range images using a rolling shutter[Abstract]

Re. Claim 2, Dai discloses:
wherein the illumination period begins prior to the resetting of the last row [illumination begins before resetting the last row |0071].

Re. Claim 3, Dai discloses:
wherein the illumination period ends after the reading of the first row [illumination ends after row of pixels is read |Fig. 11 0028].

Re. Claim 4, Dai discloses:
wherein the illumination period begins at least when the vertical blanking period begins [illumination begins when vertical blanking period begins |0027].

Re. Claim 5, Dai discloses:
wherein the illumination period ends at least when the vertical blanking period ends [illumination ends when vertical blanking period ends |0028].

Re. Claim 6, Dai does not distinctly disclose: 
wherein at least a reading of charge accumulated at the first row of pixels is removed or replaced to generate the image frame.
However, in the same field endeavor Jiang discloses:
wherein at least a reading of charge accumulated at the first row of pixels is removed or replaced to generate the image frame [readout row is removed from image frame generation |0034].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dai with Jiang to provide a blooming protection to a CMOS imager having a pixel array of a plurality of pixels arranged in rows and columns, where the CMOS imager is operable to capture high dynamic range images using a rolling shutter [Abstract]

Re. Claim 7, Dai does not distinctly disclose:
wherein at least a reading of charge accumulated at the last row of pixels is removed or replaced to generate the image frame.
However, in the same field endeavor Jiang discloses:
wherein at least a reading of charge accumulated at the last row of pixels is removed or replaced to generate the image frame [readout row is removed from image frame generation |0034].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dai with Jiang to provide a blooming protection to a CMOS imager having a pixel array of a plurality of pixels arranged in rows and columns, where the CMOS imager is operable to capture high dynamic range images using a rolling shutter [Abstract]

Re. Claim 8, Jiang does not distinctly disclose:
wherein the at least one reading of charge accumulated at a row of pixels is replaced by at least one predetermined value to generate the image frame.
However, in the same field endeavor Jiang discloses:
wherein the at least one reading of charge accumulated at a row of pixels is replaced by at least one predetermined value to generate the image frame [charge value is read |0048].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dai with Jiang to provide a blooming protection to a CMOS imager having a pixel array of a plurality of pixels arranged in rows and columns, where the CMOS imager is operable to capture high dynamic range images using a rolling shutter [Abstract].

Re. Claim 13, Dai discloses:
wherein illuminating the tissue of the subject with illumination light comprises pulsing the illumination light [reduce light duration period by providing light in pulses |Fig. 15 0032].

Re. Claim 14, Dai discloses:
comprising controlling a pulse width of the pulsed illumination light based on readings of charge accumulated at the rows of pixels during a previous frame [the light duration control unit 1363 may control the light source 1322 to provide light in a series of pulses 1530 |0087].

Re. Claim 15, Dai discloses: 
wherein the illumination light is generated by at least one LED [illumination light is a LED |0107].

Re. Claim 16, Dai discloses:
wherein the rolling shutter imager is part of an endoscopic imager [endoscope with rolling shutters |0041].

Re. Claim 17, Dai discloses:
wherein the rolling shutter imager comprises a mechanical shutter and the mechanical shutter remains at least partially open from before the illumination period begins until after the illumination period ends [electrical rolling shutter is equivalent to a mechanical rolling shutter  and the electrical rolling shutter may control the amount of exposure that the pixels of the CMOS pixel array are subjected to under the constant/continuous light. |Fig. 4, 0008].

Re. Claim 18, Dai discloses:
further comprising reducing an amount of light received at the rolling shutter imager by operating the mechanical shutter [amount of light is reduced using shutter control |0087].

Re. Claim 19, Dai discloses:
further comprising adjusting a gain of the rolling shutter imager based on readings of charge accumulated at the rows of pixels during a previous frame [automatic exposure control unit may help to improve the quality of images acquired by the video image acquisition system by adjusting the amount of light illumination so that the images are of appropriate brightness, etc |0082].

6.	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Jiang in further view Koshiba [US Pub. No.: 2016/0374602 A1].
Re. Claim 10, The combination Dai and Jiang specifically Dai discloses:
illuminating the tissue of the subject with fluorescence excitation light at least during a subsequent vertical blanking period [illuminating tissue during vertical blanking period | Fig. 11]
However in the same field of endeavor Koshiba discloses:
wherein the tissue of the subject is illuminated with visible light [visible light and fluorescent light is used to illuminate tissue |0058] and generating a fluorescence image frame based on light emitted from the tissue of the subject in response to the fluorescence excitation light [fluorescent image is generated based on reflected light from image tissue|0058-0059].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dai and Jiang with Koshiba to emit fluorescent light for illuminating tissue [0059].

Re. Claim 11, The combination Dai and Jiang specifically Dai discloses:
administering a fluorescence imaging agent to the subject prior to generating the fluorescence image frame.
However in the same field of endeavor Koshiba discloses:
administering a fluorescence imaging agent to the subject prior to generating the f	fluorescence image frame [fluorescent materials are administered imaging agent |0058].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dai and Jiang with Koshiba to emit fluorescent light for illuminating tissue [0059].

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Jiang in further view of Koshiba further still in view of Mao et al., [US Pub. No.: 2012/0013777 A1].

Re. Claim 9, The combination Dai, Jiang, and Koshiba does not distinctly disclose:
wherein at least one reading of charge accumulated at a row of pixels is removed by cropping to generate the image frame.
However in the same field endeavor Mao discloses:
wherein at least one reading of charge accumulated at a row of pixels is removed by cropping to generate the image frame [image readout is cropped to generate image frame |0017].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dai, Jiang and Koshiba with Mao to improve photodiode area allocation for CMOS image sensors [0001].

8.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Jiang in further view of Koshiba further still in view of Yang [US Pub. No.: 2017/0035280 A1].

Re. Claim 12, The combination Dai, Jiang, and Koshiba does not distinctly disclose:
comprising illuminating the tissue of the subject with fluorescence excitation light and visible illumination light simultaneously during the illumination period.
However in the same field of endeavor Yang discloses:
comprising illuminating the tissue of the subject with fluorescence excitation light and visible illumination light simultaneously during the illumination period [adding visible light with attenuated intensity for illumination, capturing and imaging fluorescent emission and reflected visible light with the single image sensor, and adjusting the intensity of visible light until the contrast between the fluorescent emission and the reflected visible light is at a desired level |0012, 0043].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dai, Jiang and Koshiba with Yang to emit fluorescent light and visible light simultaneously to provide a suitable contrast in the image [0043].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488                                                                                                                                                                                                        0